Citation Nr: 0637008	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1969 to October 
1969.

The matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In June 2004, the Board determined that the 
veteran had submitted new and material evidence sufficient to 
reopen his claim for service connection for a back disorder.  
The claim was remanded to the RO for further development.  In 
January 2006, the RO issued a Supplemental Statement of the 
Case denying service connection for a back disorder. 


FINDING OF FACT

The veteran's current back disorder is not related to 
service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service-connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service-connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service-connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1131 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he developed a back condition as a 
result of an injury which occurred during service.  At 
induction in April 1969, the veteran reported experiencing 
several accidents that injured his back and other areas of 
his body.  He also attested to back pain and wearing a back 
brace.  During his examination his spine was evaluated as 
normal and he was judged fit for military service.  He did 
not complain of or seek treatment for a back injury or 
disorder during service.  His service personnel records do 
not mention physical limitations placed on his duty 
assignment.  At his September 1969 separation examination, 
the veteran reported having, or having had, back trouble on 
his personal report of medical history.  On examination, his 
spine was evaluated as normal and he was discharged from 
service.  

The veteran underwent a VA medical examination in December 
1979.  Despite his complaints of low back pain, no pathology 
was found on examination of his musculoskeletal system.  The 
veteran subsequently underwent a September 2002 VA 
examination.  The examiner observed normal curvature of the 
lumbar spine and a normal gait.  Slightly decreased range of 
motion was noted on forward flexion and backward extension of 
the thoracolumbar spine.  X-rays of the lumbosacral spine 
reveal mild scoliosis convexed towards the right.  In 
addition, very minimal anterior spurring was noted along the 
lumbar vertebrae.  The x-rays were otherwise unremarkable.  

The veteran underwent a VA spine examination in July 2004.  
He reported injury to his lower back when he stumbled and 
fell during active service.  He complained of intermittent 
low back pain after the injury, which became constant in the 
last two to three years.  He reported radiating pain in both 
legs, as well as increased pain with all activities and 
weather changes.  The examiner noted that the veteran walked 
with a slow gait, moderate limp, and assistance of a cane.  
On examination, tenderness to palpation at the L3 to L5 level 
and midline was observed.  Forward flexion was 60 degrees, 
extension 10 degrees, lateral flexion and rotation 20 degrees 
bilaterally.  Strength and sensation were intact.   

During his September 2004 VA examination, the veteran 
attributed his current back condition to a 1988 motor vehicle 
accident.  In July 2004, he informed the VA examiner that he 
injured his back when he fell during service.  The veteran 
has not submitted credible lay evidence that an in-service 
injury occurred.  Although the veteran reported a history of 
a back condition during his induction and separation 
examinations, no pathology was found on clinical examination.  
Further, the veteran did not report symptoms of or seek 
treatment for a back injury or a back condition during 
service. 

The VA examiner concluded that it is as likely as not that 
the veteran's current back condition is due to the alleged 
injury which occurred during service.  The examiner then 
explained that a definitive answer could not be given without 
resorting to sheer speculation.  Although the examiner stated 
that he reviewed the veteran's claims file before reaching 
his opinion, the evidence of record does not document 
complaints of or treatment for a back injury during service.  
Rather, there is evidence of injury prior to service and 
injury after service (1988 motor vehicle accident), neither 
of which were mentioned in the opinion.  The Board rejects 
the veteran's history of injury in service as not credible, 
given the other evidence against such an event.  This negates 
the probative value of the examiner's opinion  Furthermore, 
the examiner's use of the phrase "alleged injury" and 
failure to definitively relate the veteran's current injury 
to service undermines the probative value of the opinion.  
The examiner's opinion statement is far too speculative to 
relate the veteran's current back disability to service.  
Arthritis was first manifested many years after service, so 
service incurrence or aggravation may not be presumed under 
38 C.F.R. §§ 3.307, 3.309 (2006).  Without credible evidence 
of service incurrence or aggravation of disease or injury, 
the nexus evidence is not probative, the preponderance of the 
evidence is against the claim, and service connection is 
denied. 


Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified his of the 
information and evidence needed to establish entitlement to 
service connection in correspondence June 2004 by informing 
him of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his private and VA treatment records, and 
provided the veteran VA examinations in December 1979, 
September 2002 and July 2004.  He has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 


ORDER

Entitlement to service connection for a back disorder is 
denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


